Case 2:19-cv-03537-GW-JC Document 48-1 Filed 08/17/19 Page 1 of 4 Page ID #:396




 1   DAVID R. SINGH (Bar No. 300840)
     david.singh@weil.com
 2   ERIC A. RIVAS (Bar No. 324577)
 3   eric.rivas@weil.com
     WEIL, GOTSHAL & MANGES LLP
 4   201 Redwood Shores Parkway, 6th floor
     Redwood Shores, CA 94065-1134
 5   Telephone: (650) 802-3000
     Facsimile: (650) 802-3100
 6
 7   Attorneys for Defendant
     RENT THE RUNWAY, INC.
 8
                                  UNITED DISTRICT COURT
 9
10                            CENTRAL DISTRICT OF CALIFORNIA

11   FASHIONPASS, INC.,                      Case No. 2:19-cv-03537 GW (JCx)
12               Plaintiff,                  DECLARATION OF DAVID R.
                                             SINGH IN SUPPORT OF
13         v.                                DEFENDANT RENT THE RUNWAY,
14                                           INC.’S OPPOSITION TO PLAINTIFF
     RENT THE RUNWAY, INC.; AND              FASHIONPASS, INC.’S EX PARTE
15   DOES 1 THROUGH 100, INCLUSIVE,          APPLICATION TO EXTEND THE
                                             TIME TO FILE ITS FIRST
16               Defendants.                 AMENDED COMPLAINT
17
18
19
20
21
22
23
24
25
26
27
   DECLARATION OF DAVID R. SINGH ISO                CASE NO. 2:19-CV-03537 GW (JCX)
28 DEFENDANT RENT THE RUNWAY’S OPPOSITION
   TO PLAINTIFF FASHIONPASS’S EX PARTE
   APPLICATION TO EXTEND THE TIME TO FILE ITS
   FIRST AMENDED COMPLAINT
Case 2:19-cv-03537-GW-JC Document 48-1 Filed 08/17/19 Page 2 of 4 Page ID #:397




 1          I, David R. Singh, declare under penalty of perjury as follows:

 2          1.     I am a member of the Bar of the State of California and a partner at the law firm of Weil,

 3   Gotshal & Manges LLP, attorneys for Defendant Rent the Runway, Inc. (“RTR”) in this action brought
 4   by FashionPass, Inc. (“FashionPass”) (collectively with RTR, the “Parties”).
 5
            2.     I have personal knowledge of the facts set forth herein and, if called as a witness, could
 6
     and would testify competently thereto.
 7
            3.     I submit this Declaration in Support of RTR’s opposition to FashionPass’s Ex Parte
 8
 9   Application to Extend the Time to File Its First Amended Complaint.

10          4.     On April 3, 3019, Mr. Hummel’s two fellow partners, Amy Lally and John Treece, at

11   Sidley Austin LLP pitched to RTR in an effort to defend RTR in this litigation. Mr. Hummel pitched to
12   represent FashionPass in this litigation after July 24, 2019. Sean A. Commons, also from Sidley Austin
13
     LLP, has represented that at all times after Mr. Hummel was first approached by FashionPass, the firm
14
     has had in place an ethical screen that prevented any communications between Mr. Hummel, on the one
15
     hand, and Ms. Lally and Mr. Treece, on the other.
16
17          5.     On August 16, 2019, RTR and FashionPass engaged in a meet and confer discussion to

18   address FashionPass’s alleged deficiencies in RTR’s August 9, 2019 production of limited discovery.
19          6.     During this meet and confer discussion, FashionPass’s counsel, Chad S. Hummel,
20
     expressly stated that he has “enough to amend” FashionPass’s complaint, and can file by the August 30,
21
     2019 deadline if FashionPass’s extension request is denied.
22
            7.     Furthermore, FashionPass, by and through its counsel, submitted an incomplete record of
23
24   its email exchange with RTR regarding the parties’ meet and confer on August 16, 2019 as Exhibit E to

25   the Declaration of Chad S. Hummel.         FashionPass omitted RTR’s response and objection to

26
27 DECLARATION OF DAVID R. SINGH ISO       1                       CASE NO. 2:19-CV-03537 GW (JCX)
28 D EFENDANT RENT THE RUNWAY’S OPPOSITION
   TO PLAINTIFF FASHIONPASS’S EX PARTE
   APPLICATION TO EXTEND THE TIME TO FILE
   ITS FIRST AMENDED COMPLAINT
Case 2:19-cv-03537-GW-JC Document 48-1 Filed 08/17/19 Page 3 of 4 Page ID #:398



 1   FashionPass’s misleading and argumentative summary of the meet and confer discussion, as well as

 2   FashionPass’s subsequent correspondence.
 3
            8.     Accordingly, attached as Exhibit A is a true and correct copy of the email exchange on
 4
     August 16, 2019 between counsel for FashionPass and counsel for RTR.
 5
            9.     To date, RTR has spent $24,164.80 on expedited electronic discovery collection, review,
 6
     and production.
 7

 8          I declare under penalty of perjury that the foregoing facts are true and correct. This declaration

 9   was executed on the 17th day of August, 2019.
10
                                                      /s/ David R. Singh
11                                                   David R. Singh
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27 DECLARATION OF DAVID R. SINGH ISO          2                    CASE NO. 2:19-CV-03537-GW (JCX)
28 D EFENDANT  RENT THE RUNWAY ’ S OPPOSITION
   TO PLAINTIFF FASHIONPASS’S EX PARTE
   APPLICATION TO EXTEND THE TIME TO FILE
   ITS FIRST AMENDED COMPLAINT
Case 2:19-cv-03537-GW-JC Document 48-1 Filed 08/17/19 Page 4 of 4 Page ID #:399




 1
 2                               CERTIFICATE OF SERVICE

 3         I declare that I am employed with the law firm of Weil, Gotshal & Manges LLP,

 4   whose address is 201 Redwood Shores Parkway, Redwood Shores, California 94065-

 5   1175 (hereinafter “WGM”). I am not a party to the within cause, and I am over the age

 6   of eighteen years. I further declare that on August 17, 2019, I served a copy of:

 7   DECLARATION OF DAVID R. SINGH IN SUPPORT OF DEFENDANT RENT THE

 8   RUNWAY, INC.’S OPPOSITION TO PLAINTIFF FASHIONPASS, INC.’S EX

 9   PARTE APPLICATION TO EXTEND THE TIME TO FILE ITS FIRST AMENDED

10   COMPLAINT

11   BY OVERNIGHT DELIVERY by placing a true copy thereof enclosed in a sealed

12   envelope with overnight delivery fees provided for, addressed as follows, for collection

13   by Federal Express at WGM in accordance with WGM’s ordinary business practices. I

14   am readily familiar with WGM’s practice for collection and processing of

15   correspondence for overnight delivery and know that in the ordinary course of WGM’s

16   business practice the document(s) described above will be deposited by an employee or

17   agent of WGM in a box or other facility regularly maintained by Federal Express for

18   collection on the same day that the document(s) are placed at WGM.

19   Chad S. Hummel
20   Sidley Austin LLP
     1999 Avenue of the Stars 17th Floor
21   Los Angeles, CA 90067
22         Executed on August 17, 2019, at Redwood Shores, California. I declare under
23   penalty of perjury under the laws of the United States that the foregoing is true and
24   correct.
25
                                                             /s/ Tracy Herrington
26                                                           Tracy Herrington
27 DECLARATION OF DAVID R. SINGH ISO       1               CASE NO. 2:19-CV-03537 GW (JCX)
28 D EFENDANT RENT THE RUNWAY’S OPPOSITION
   TO PLAINTIFF FASHIONPASS’S EX PARTE
   APPLICATION TO EXTEND THE TIME TO FILE
   ITS FIRST AMENDED COMPLAINT
